11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Mona Hinton
Appellant
Vs.                   No. 11-03-00138-CV B Appeal from Dallas County
The State Fair of Texas
Appellee
 
The trial court signed the summary judgment
on March 5, 2003.  A motion for new
trial was not filed.  Appellant filed
her notice of appeal on April 8, 2003, 34 days after the judgment was signed.  A motion for extension of time in which to
perfect an appeal has not been filed. 
On May 12, 2003, appellee filed a motion to dismiss for want of
jurisdiction.  Although this court
requested a response, appellant has not responded to appellee=s motion.
The notice of appeal is not timely under
TEX.R.APP.P. 26.1.  Not only was a
motion for extension of time not filed within the prescribed 15-day time period
pursuant to TEX.R.APP.P. 26.3, but also appellant has at no time provided a
reasonable explanation for her failure to timely file her notice of
appeal.    Verburgt v. Dorner, 959
S.W.2d 615 (Tex.1997).  
Appellee=s motion to dismiss is granted, and the appeal is dismissed for want of
jurisdiction.   TEX.R.APP.P. 25.1, 26.1,
and 42.3.
 
PER CURIAM
 
June 5, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.